Exhibit 10.1

EXECUTION VERSION

TRANSITION AND GENERAL RELEASE AGREEMENT

This Transition and General Release Agreement (“Agreement”) made as of
January 16, 2019, but effective as of October 30, 2018 (the “Effective Date”),
by and among J. Tyler Haahr (“Executive”), an individual; Meta Financial Group,
Inc., a Delaware corporation (“Meta Financial”); and MetaBank, a federally
chartered savings bank (Meta Financial and MetaBank are each referred to herein
as the “Company”).

WHEREAS, Company and Executive have mutually determined to terminate Executive’s
employment with Company according to the terms of this Agreement; and

WHEREAS, the purpose of this Agreement is to set forth the terms of Executive’s
termination, in accordance with the provisions of that certain Employment
Agreement, dated as of October 1, 2016, by and between Executive and the Company
(the “Employment Agreement”).

NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Agreement, Executive and Company agree as follows:

1. TRANSITION. Effective as of the Effective Date, Executive stepped down from
his position as Chief Executive Officer of the Company. During the period from
the Effective Date until the Company’s 2019 annual meeting of stockholders (the
“Annual Meeting,” and such period, the “Transition Period”), Executive shall be
the Non-Executive Chairman of the Board of Directors of Meta Financial (the
“Board”) and the Non-Executive Chairman of the Board of Directors of MetaBank.
During the Transition Period, the Company’s Chief Executive Officer shall not
report to Executive. Executive shall remain an employee of the Company during
the Transition Period, with such duties and responsibilities as may be
reasonably requested by the Board or the Company’s Chief Executive Officer
(which may include, but not be limited to, assistance with respect to the
transition of the Chief Executive Officer role). Absent a specific written
request from the Board or the Company’s Chief Executive Officer to the contrary,
Executive shall not be required to work more than forty (40) hours per month, at
mutually agreeable times, during the Transition Period. Executive will continue
to receive his salary and employee benefits, as in effect as of the Effective
Date, during the Transition Period. Effective as of the date of the Annual
Meeting (the “Separation Date”), Executive’s employment with the Company shall
terminate. Effective as of the Separation Date and in accordance with
Section 3(d) of the Employment Agreement, Executive shall be deemed to have
resigned from his position as (i) Non-Executive Chairman of the Board,
(ii) director of Meta Financial, (iii) Non-Executive Chairman of the Board of
Directors of MetaBank, (iv) director of MetaBank, and (v) any and all other
offices or positions with Meta Financial, MetaBank or any of their respective
affiliates, in each case concurrent with the termination of Executive’s
employment. Executive shall not be re-nominated for election as a director of
Meta Financial at the Annual Meeting.

2. SEPARATION BENEFITS. In accordance with Section 6(c) of the Employment
Agreement and subject to (i) Executive’s execution and non-revocation of this
Agreement, (ii) Executive’s execution and non-revocation of a supplemental
release agreement in a form substantially similar to the release attached as
Exhibit A hereto, to be entered within thirty (30)



--------------------------------------------------------------------------------

days following the Separation Date (such supplemental release, the “Supplemental
Release”) and (iii) Executive’s continued compliance with the terms of this
Agreement and the Employment Agreement, Executive will be entitled to the
following payments and benefits (collectively, the “Severance Benefits”):

 

  a)

$5,000,000 (the “Separation Pay”), paid in a single lump sum payment, less
standard withholding and deductions elected by Executive or required by
applicable law, on the first pay period at least eight (8) days after the
Company’s receipt of the executed Supplemental Release, provided Executive does
not revoke Executive’s acceptance of this Agreement as provided herein and does
not revoke the Supplemental Release;

 

  b)

As of the Separation Date (i) each share of outstanding restricted stock held by
Executive and set forth on Exhibit B (attached hereto), which represents all
outstanding equity compensation awards that were intended to constitute
performance-based compensation under Section 162(m)(4)(C) of the Internal
Revenue Code of 1986, as amended (the “Code”), and that otherwise were scheduled
to vest in a year subsequent to fiscal year 2019, shall remain outstanding and
fully vest upon satisfaction of the applicable performance requirements
underlying such awards notwithstanding any service requirement, and (ii) each
share of outstanding restricted stock held by Executive and set forth on Exhibit
C (attached hereto), which represents all outstanding equity compensation awards
that are not intended to qualify as performance-based compensation under
Section 162(m)(4)(C) of the Code, shall become vested in full; and

 

  c)

Payment of the premiums required to continue Executive’s group health care
coverage (i.e. medical, dental and vision, to the extent applicable) for a
period of up to eighteen (18) months following the Separation Date, under the
applicable provisions of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”), provided that Executive elects to continue and
remains eligible for these benefits under COBRA, and does not become eligible
for such health coverage through another employer during this period; provided
further, that, if Company determines, in its sole discretion, that the payment
of the COBRA premiums would result in a violation of the nondiscrimination rules
under Section 105(h) of the Code or of any statute or regulation of similar
effect or other adverse tax or legal consequences to Company, then the parties
agree to take such reasonable best efforts to reform this Section 2(c) in such
manner as is necessary as to not violate the nondiscrimination rules under
Section 105(h) of the Code or of any statute or regulation of similar effect or
cause such adverse consequences.

Notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement shall prevent Executive from being entitled to any payments in respect
of any accrued but unused vacation or paid time off, in each case pursuant to
the applicable Company plan, policy or arrangement as then in effect.

 

2



--------------------------------------------------------------------------------

3. COOPERATION. From and after the Separation Date, Executive will cooperate in
good faith with Company, its successors and their affiliates in any manner
reasonably requested or directed by Company, successor or such affiliate,
including, without limitation, cooperating with Company in any current or future
investigation, litigation, proceeding, or other legal matter (including, without
limitation, meeting with and fully answering the questions of Company or its
attorneys, representatives or agents, and testifying and preparing to testify at
any deposition, trial, or other proceeding without subpoena). Company agrees to
reimburse Executive for any reasonable out-of-pocket expenses incurred in
providing such assistance and cooperation, subject to such reasonable
substantiation and documentation as may be specified by Company from time to
time, but the Executive will not receive any other consideration for such
cooperation. All business expenses shall be submitted by Executive for
reimbursement not later than thirty (30) days after such expenses are incurred.

4. CONFIDENTIALITY. Executive will not respond to or in any way participate in
or contribute to any public discussion, notice or other publicity concerning or
in any way relating to the execution of this Agreement or the events including
any negotiations which led to its execution.

5. REAFFIRMATION OF COVENANTS. Executive agrees that, notwithstanding any
provision of this Agreement, the obligations contained in Sections 9 and 10 of
the Employment Agreement, including those relating to confidentiality,
non-competition, non-solicitation and non-disparagement, shall remain in full
force and effect following the Separation Date, pursuant to the terms and
conditions related thereto in the Employment Agreement.

Nothing in this Agreement or the Employment Agreement shall prohibit the
Executive from reporting possible violations of federal law or regulation to any
governmental agency or entity, or making other disclosures, that are protected
under the whistleblower or similar protective provisions of federal law or
regulation (or similar state laws). The Executive will not need the prior
authorization of Company to make any such reports or disclosures, and the
Executive will not be required to notify Company that the Executive has made
such reports or disclosures, provided, that nothing shall waive any attorney
client or similar privilege of Company or any of its affiliates. Nothing in this
Agreement in any way prohibits or is intended to restrict or impede the
Executive exercising protected rights to the extent that such rights cannot be
waived by agreement. Nothing herein will prevent receipt by Executive of any
rewards (or similar awards or entitlements) in respect of the provision of
information under any such whistleblower or similar protective provision of
federal law or regulation (or similar state laws). The Executive will not be
held criminally or civilly liable under any federal or state trade secret law
for any disclosure of a trade secret that is made: (i) in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney and solely for the purpose of reporting or investigating a
suspected violation of law, or (ii) in a complaint or other document that is
filed under seal in a lawsuit or other proceeding. If the Executive files a
lawsuit for retaliation by Company for reporting a suspected violation of law,
the Executive may disclose trade secrets to Executive’s attorney and use the
trade secret information in the court proceeding if Executive (x) files any
document containing the trade secret under seal and (y) does not disclose the
trade secret, except pursuant to court order.

 

3



--------------------------------------------------------------------------------

6. GENERAL RELEASE AND DISCHARGE. (i) Release by Executive. Except for those
obligations created by or arising out of this Agreement for which receipt or
satisfaction has not been acknowledged herein, Executive on behalf of Executive
and Executive’s decedents, dependents, heirs, executors, administrators,
assigns, and successors, and each of them, hereby covenants not to sue and fully
releases and discharges Company and its parent, subsidiaries and affiliates,
past and present, and each of them, as well as its and their trustees,
directors, officers, agents, attorneys, insurers, employees, stockholders,
representatives, assigns and successors, past and present and each of them,
hereinafter together and collectively referred to as “Releasees,” with respect
to and from any and all claims, promises, sums of money, entitlements,
compensation, benefits, employment and severance agreements, wages, demands,
rights, liens, agreements, contracts, covenants, actions, suits, causes of
action, obligations, debts, costs, expenses, attorneys’ fees, damages,
judgments, orders and liabilities, of whatever kind or nature in law, equity or
otherwise, whether now known or unknown, suspected or unsuspected, and whether
or not concealed or hidden (collectively, “Claims”), which Executive now owns or
holds or has at any time heretofore owned or held as against said Releasees,
arising out of or any way connected with Executive’s employment relationship
with Company or the separation of Executive’s employment or any other
transactions, occurrence, actions, omissions or any loss, damage or injury
whatever, known or unknown, suspected or unsuspected, resulting from any act or
omission, by or on the part of said releases, or any of them, committed or
omitted prior to the date of this Agreement.

Executive specifically understands and agrees that this waiver, release and
discharge includes:

 

  a)

All claims arising under federal, state or local laws prohibiting employment
discrimination such as, without limitation,

 

  i.

The Age Discrimination in Employment Act (ADEA);

 

  ii.

The Older Workers Benefit Protection Act (OWBPA);

 

  iii.

Title VII of the Civil Rights Act of 1964;

 

  iv.

The Civil Rights Act of 1991;

 

  v.

The Americans With Disabilities Act, as amended (ADA);

 

  vi.

The Equal Pay Act;

 

  vii.

The Family and Medical Leave Act;

 

  viii.

The Worker’s Adjustment and Retraining Notification Act (WARN);

 

  ix.

The Occupational Safety and Health Act;

 

  x.

The South Dakota Human Relations Act and the fair employment practices laws of
the state or states in which Executive has been employed by Company or any of
its subsidiaries or other affiliates;

 

4



--------------------------------------------------------------------------------

  b)

Claims for breach of contract, either express or implied;

 

  c)

Claims for personal injury, harm or damages, whether intentional or
unintentional;

 

  d)

Claims growing out of any legal restrictions on the right to terminate
Executive, including any claim for wrongful discharge;

 

  e)

Claims for benefits including, without limitation, those arising under the
Employee Retirement Income Security Act of 1974;

 

  f)

Claims relating to the Employment Agreement or any money owed to Executive under
that Employment Agreement, except to the extent incorporated in this Agreement
by reference;

 

  g)

For any other work related claim that may arise from or may be related to her
employment, up to and through the date of this Agreement; and

Executive agrees not to litigate any such claims except for breach or validity
of this Agreement. Nothing in this Agreement shall be construed to prohibit
Executive from filing a charge with or participating in any investigation or
proceeding conducted by any federal, state or local agency. Company and
Executive agree that by entering into this Agreement, Executive does not waive
claims that may arise after the date the Agreement is executed or any claim for
COBRA continuation coverage rights or any vested rights under any applicable
pension plan.

(ii) Release by Company. Meta Financial, MetaBank and each of their respective
subsidiaries and affiliates (together, the “Company Group”) hereby covenants not
to sue and fully releases and discharges Executive with respect to and from any
and all Claims which the Company Group now owns or holds or has at any time
heretofore owned or held as against Executive, arising out of or any way
connected with Executive’s employment relationship with Company or the
separation of Executive’s employment or any other transactions, occurrence,
actions, omissions or any loss, damage or injury whatever, known or unknown,
suspected or unsuspected, resulting from any act or omission, by or on the part
of Executive, committed or omitted prior to the date of this Agreement;
provided, however, that the Company Group expressly does not release Executive
from any Claims relating to or involving (i) fraud, (ii) material violation of
law, (iii) willful misconduct or acts of bad faith, (iv) any right to clawback
compensation under applicable law, regulation or bilateral agreement or Company
policy (including Section 16(f) of the Employment Agreement), or (v) the right
to enforce post-termination restrictive covenants to which Executive is subject.

7. RETURN OF COMPANY MATERIALS. Executive shall return to Company and shall not
take or copy in any form or manner any confidential materials and information,
including all originals and copies, whether in paper or computer stored
form. Executive covenants and agrees that, on or before the Separation Date,
Executive will return all Company or affiliate property in Executive’s
possession or control, including, without limitation, all keys, computer
hardware and software, tablets, fobs, credit cards, materials, papers, books,
paper and electronic files and documents, records, policies, database
information and lists, mailing lists, notes, computer software and programs,
data, confidential information, work product, and any

 

5



--------------------------------------------------------------------------------

other property or information that Executive may have relating to Company or its
affiliates or its or their confidential and/or nonpublic information.
Notwithstanding anything in this Agreement to the contrary, Executive shall be
permitted to retain and continue to use (i) any personal contact information
(including e-mail addresses, mailing addresses and telephone numbers) in
Executive’s possession or which Executive provided to Investor Relations,
provided that such personal contact information may not be used for any purpose
that is in any way related to the business of the Company or that constitutes a
breach of any other provision of this Agreement, and (ii) Executive’s cellular
phone issued to him by the Company. In addition, Executive shall be permitted to
(i) retain his Company e-mail address for a period of one year following the
Separation Date, solely for the purpose of transitioning any personal e-mail
messages to his personal e-mail account, and (ii) purchase the automobile
assigned to him by the Company during his employment with the Company at the
applicable Kelley Blue Book trade-in value as of the Separation Date.

8. STANDSTILL. Executive agrees that from the date of this Agreement until the
date that is two (2) years from the Separation Date, Executive shall not, in any
manner, directly or indirectly, take any of the following actions: (i) acquire,
agree or seek to acquire or make any proposal or offer to acquire, or announce
any intention to acquire, any securities, including any debt securities
(“Securities”) of Company, or beneficial ownership thereof, or any Securities
convertible or exchangeable into or exercisable for any Securities of Company,
or beneficial ownership thereof (other than (a) Securities issued pursuant to a
stock split, stock dividend or similar corporate action initiated by Company
with respect to any Securities beneficially owned by Executive on the date of
this Agreement and (b) open market purchases of up to one percent (1%) of the
Company’s common stock, provided that such purchases are made solely for
investment purposes), (ii) acquire, agree or seek to acquire or make any
proposal or offer to acquire, or announce any intention to acquire, any
property, asset or business of Company or any of its affiliates, (iii) acquire,
agree or seek to acquire or make any proposal or offer to acquire, or announce
any intention to acquire, any ownership interest in any joint venture in which
Company or any of its affiliates is a party or any ownership interest in any
partner of Company or any of its affiliates in such a joint venture,
(iv) propose to any person, or effect or seek to effect, whether alone or in
concert with others, any tender or exchange offer, merger, consolidation,
acquisition, business combination, recapitalization, restructuring, liquidation
or dissolution with respect to Company, (v) make, or in any way participate in
any “solicitation” of “proxies” (as such terms are used in the proxy rules of
the Securities and Exchange Commission but without regard to the exclusion set
forth in Rule 14a-1(l)(2)(iv)) to vote in favor of any proposal for which such
solicitation is being made (other than any proposal supported by the Board), or
seek to advise any person with respect to the voting of, any voting securities
of Company for any purpose, (vi) form, join, encourage, advise or in any way
participate in a “group” (within the meaning of Section 13(d) of the Securities
Exchange Act of 1934) with respect to any voting securities of Company or
otherwise in any manner agree, attempt, seek or propose to deposit any voting
securities of Company or any securities convertible or exchangeable into or
exercisable for any such securities in any voting trust or similar arrangement,
(vii) otherwise act, alone or in concert with others, to seek to control, advise
or change the management, Board, governing instruments, policies or affairs of
Company, (viii) disclose any intention, plan or arrangement inconsistent with
the foregoing or (ix) encourage, advise, assist or facilitate the taking of any
actions by any other person in connection with any of the foregoing. Executive
further agrees that, if at any time during such

 

6



--------------------------------------------------------------------------------

period, Executive is approached, directly or indirectly, by any third party
concerning Executive’s participation in any of the above-mentioned matters,
Executive shall promptly inform Company of the nature of any such matters and
the parties involved. Executive shall be permitted to work with private equity
firms, other shareholders of the Company and other parties with respect to
(i) seeking future employment, (ii) raising capital from a private equity
company or other parties, or (iii) activities with respect to the purchase of
the Company’s Community Banks in the event the Company elects to sell such
banks; provided, however, that Executive shall in all cases remain subject to
the obligations owed to the Company under this Section 8 and Sections 9 and 10
of the Employment Agreement.

9. PAYMENT OF TAXES. Executive agrees that Executive shall be exclusively liable
for the payment of all federal and state taxes which may result from the
payments contemplated by this Agreement, and that any payments payable hereunder
are subject to withholding as required by applicable law. Executive acknowledges
that Company and/or its attorneys do not make and have not made any
representations regarding the taxability of the payments.

10. RIGHT TO CONSULT WITH ATTORNEY. Executive acknowledges that Executive has a
right to consult with an attorney or any other advisor, counselor or consultant
of Executive’s choosing prior to signing this Agreement and that Executive is
hereby advised in writing to consult with an attorney prior to executing this
Agreement.

11. WAIVER OF CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT AND THE
OLDER WORKERS BENEFIT PROTECTION ACT OF 1990. Notwithstanding anything in this
Agreement to the contrary, Executive understands this voluntary waiver releases
Company of any and all claims under the Age Discrimination in Employment Act
(ADEA) and the Older Workers Benefit Protection Act of 1990 (OWBPA) and that
Executive has been given twenty-one (21) days to sign this Agreement after it
has been received in order to consider all its terms fully. Executive may revoke
Executive’s acceptance of this Agreement at any time within seven (7) days
following execution of this Agreement and the Agreement shall not become
effective or enforceable until expiration of this seven (7) day period (the
“Revocation Period”). Should Executive revoke this Agreement during the
Revocation Period, this entire Agreement shall be deemed null and void. This
waiver does not apply to rights or claims under the ADEA and OWBPA that may
arise after the date the waiver is executed. If Executive desires to revoke this
Agreement, revocation may be made by a written revocation delivered to Ian
Stromberg, Senior Vice President – Human Resources, MetaBank, 5501 South
Broadband Lane, Sioux Falls, SD 57108.

12. EMPLOYEE ACKNOWLEDGMENTS. Prior to signing this Agreement, Executive
acknowledges that Executive read and carefully considered this Agreement, and
had an opportunity to ask questions about it, to discuss this Agreement with
Executive’s attorney, advisor, counselor, consultant or other person of
Executive’s choosing. Executive acknowledges that Executive is signing this
Agreement freely and voluntarily. Executive acknowledges receiving a copy of
this Agreement on January 11, 2019.

13. COMPLETE AGREEMENT. This Agreement constitutes and contains the entire
agreement and final understanding concerning Executive’s employment, separation
from the same, and the other subject matters addressed herein between the
parties, except that the Code

 

7



--------------------------------------------------------------------------------

Section 409A provisions set forth in Section 7 of the Employment Agreement, the
indemnification provisions set forth in Section 8 of the Employment Agreement,
the confidentiality, non-solicitation, non-competition and non-disparagement
provisions set forth in Sections 9 and 10 of the Employment Agreement, the
dispute resolution provisions set forth in Section 14 of the Employment
Agreement and the clawback provision set forth in Section 16(f) of the
Employment Agreement shall remain in full force and effect. It is intended by
the parties as a complete and exclusive statement of the terms of the
Agreement. It supersedes and replaces all prior negotiations and all agreements
proposed or otherwise, whether written or oral, concerning the subject matters
hereof. Any representation, promise or agreement not specifically included in
this Agreement shall not be binding upon or enforceable against either
party. This is a fully integrated agreement. To the extent there is any conflict
between this Agreement and the Employment Agreement, this Agreement shall
govern.

14. SEVERABILITY AND INVALID PROVISIONS. If any provision of this Agreement or
the application hereof is held invalid, the invalidity shall not affect other
provisions or applications of the Agreement which can be given effect without
the invalid provisions or applications and to this end, the provisions of this
Agreement are declared to be severable.

15. CHOICE OF LAW / CONSENT TO JURISDICTION. This Agreement shall be deemed to
have been executed and delivered from the State of South Dakota, and the rights
of obligations of the parties hereunder shall be construed and enforced in
accordance with and governed by the laws of the State of South Dakota without
regard to the principles of conflicts of law. EMPLOYEE AND COMPANY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIMS AND CAUSES OF ACTION ARISING
UNDER THIS AGREEMENT, AND AGREE TO HAVE ANY MATTER HEARD AND DECIDED SOLELY BY A
COURT OF COMPETENT JURISDICTION. Except for suits seeking injunctive relief or
specific performance, any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Sioux Falls,
South Dakota in accordance with the Employment Arbitration rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. Each Party shall bear its
own expenses in any arbitration convened pursuant to this Section and shall
split evenly the costs of the arbitration; provided, however, that the Company
will pay the costs of such arbitration to the extent necessary as a condition
precedent to enforce this arbitration obligation.

16. JOINT PREPARATION OF AGREEMENT. Each party has cooperated in drafting the
preparation of this Agreement. Hence, any construction to be made of this
Agreement shall not be construed against any party on the basis that the party
was the drafter.

17. WAIVER OF BREACH – EFFECT. No waiver of any breach of any term or provision
of this Agreement shall be construed to be, nor shall be, a waiver of any other
breach of this Agreement. No waiver shall be binding unless in writing and
signed by the party waiving the breach.

18. FURTHER EXECUTIONS. All parties agree to cooperate fully and to execute any
and all supplementary documents to make all additional actions that may be
necessary or appropriate to give full force to the basic terms intended of this
Agreement which are not inconsistent with its terms.

 

8



--------------------------------------------------------------------------------

19. HEADINGS NOT BINDING. The use of headings in this Agreement is only for ease
of reference and the headings have no effect and are not to be considered part
or a term of this Agreement.

20. STATUS DURING SEPARATION PAY PERIOD. Commencing with the Separation Date,
Executive shall cease to be an employee of Company for any purpose. The payment
of Severance Benefits under this Agreement shall be payments to a former
employee and shall be conditioned on Executive’s full compliance with the terms
of this Agreement. In the event that Executive fails to comply with the terms of
this Agreement no further amounts of Severance Benefits will be due, Company
will be entitled to recoup the gross amount of any amounts paid to the
Executive, and shall have the full benefit of any and all remedies available to
it under applicable law and this Agreement.

21. MISCELLANEOUS. The Agreement may be executed in identical counterparts,
which together shall constitute a single agreement. Facsimile, pdf, and other
true and correct photostatic copies of the Agreement shall have the same force
and effect as originals hereof. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely. References to “including” shall mean “including, without
limitation.” The Agreement shall be binding on and inure to the benefit of the
executors, heirs, administrators, successors and assigns of Executive and the
successors and assigns of Company and shall inure to the benefit of the
respective executors, heirs, administrators, successors and assigns of
Company. Each of the parties released hereunder are intended third party
beneficiaries and shall have full rights to enforce this Agreement against
Executive.

22. 409A. It is the intent of the parties that no payments be subject to the
additional tax on deferred compensation imposed by Section 409A of the
Code. Notwithstanding the foregoing, Company does not guarantee, and none of
Company or any person or entity released hereunder guarantee, that any payment
hereunder complies with or is exempt from Section 409A of the Code and no such
person or entity, nor their executives, directors, officers, employees, members
or affiliates shall have any liability with respect to any failure of any
payments or benefits herein to comply with or be exempt from Section 409A of the
Code. Each payment or benefit hereunder will be a separate and distinct payment
in a series of separate payments for purposes of Code Section 409A.

Signatures appear on following page

 

9



--------------------------------------------------------------------------------

I have read the Agreement, I accept and agree to the provisions it contains, and
hereby execute it voluntarily with full understanding of its consequences. For
the purpose of implementing a full, knowing and complete release and discharge
of the parties, persons and entities released hereunder, Executive expressly
acknowledges that the Agreement is intended to include in its effect, without
limitation, all claims which Executive does not know or suspects to exist in
Executive’s favor at the time of execution hereof, and that the Agreement
contemplates the extinguishment of any such claim.

Executed this 16th day of January, 2019.

 

/s/ J. Tyler Haahr Executive

 

META FINANCIAL GROUP, INC. By:   /s/ Frederick V. Moore Its:   Chair of the
Compensation Committee of the
Board of Directors

 

METABANK By:   /s/ Frederick V. Moore Its:   Chair of the Compensation Committee
of the
Board of Directors

 

10



--------------------------------------------------------------------------------

EXHIBIT A

Form of Supplemental Release Agreement

This Supplemental Release Agreement (the “Supplemental Release”) is made by and
among J. Tyler Haahr (“Executive”), Meta Financial Group, Inc., a Delaware
corporation (“Meta Financial”) and MetaBank, a federally chartered savings bank
(Meta Financial and MetaBank are each referred to herein as the “Company”), as
of [__________], 2019 (the “Separation Date”) in connection with the termination
of Executive’s employment with the Company and all subsidiaries and affiliates
of the Company.

Release by Executive. Except for those obligations created by or arising out of
the Transition and General Release Agreement made as of January 16, 2019 by and
among Executive and the Company (the “Transition Agreement”) for which receipt
or satisfaction has not been acknowledged therein, Executive on behalf of
Executive and Executive’s decedents, dependents, heirs, executors,
administrators, assigns, and successors, and each of them, hereby covenants not
to sue and fully releases and discharges Company and its parent, subsidiaries
and affiliates, past and present, and each of them, as well as its and their
trustees, directors, officers, agents, attorneys, insurers, employees,
stockholders, representatives, assigns and successors, past and present and each
of them, hereinafter together and collectively referred to as “Releasees,” with
respect to and from any and all claims, promises, sums of money, entitlements,
compensation, benefits, employment and severance agreements, wages, demands,
rights, liens, agreements, contracts, covenants, actions, suits, causes of
action, obligations, debts, costs, expenses, attorneys’ fees, damages,
judgments, orders and liabilities, of whatever kind or nature in law, equity or
otherwise, whether now known or unknown, suspected or unsuspected, and whether
or not concealed or hidden (collectively, “Claims”), which Executive now owns or
holds or has at any time heretofore owned or held as against said Releasees,
arising out of or any way connected with Executive’s employment relationship
with Company or the separation of Executive’s employment or any other
transactions, occurrence, actions, omissions or any loss, damage or injury
whatever, known or unknown, suspected or unsuspected, resulting from any act or
omission, by or on the part of said releases, or any of them, committed or
omitted prior to the Separation Date.

Executive specifically understands and agrees that this waiver, release and
discharge includes:

 

  a)

All claims arising under federal, state or local laws prohibiting employment
discrimination such as, without limitation,

 

  i.

The Age Discrimination in Employment Act (ADEA);

 

  ii.

The Older Workers Benefit Protection Act (OWBPA);

 

  iii.

Title VII of the Civil Rights Act of 1964;

 

  iv.

The Civil Rights Act of 1991;

 

  v.

The Americans With Disabilities Act, as amended (ADA);

 

A-1



--------------------------------------------------------------------------------

  vi.

The Equal Pay Act;

 

  vii.

The Family and Medical Leave Act;

 

  viii.

The Worker’s Adjustment and Retraining Notification Act (WARN);

 

  ix.

The Occupational Safety and Health Act;

 

  x.

The South Dakota Human Relations Act and the fair employment practices laws of
the state or states in which Executive has been employed by Company or any of
its subsidiaries or other affiliates;

 

  b)

Claims for breach of contract, either express or implied;

 

  c)

Claims for personal injury, harm or damages, whether intentional or
unintentional;

 

  d)

Claims growing out of any legal restrictions on the right to terminate
Executive, including any claim for wrongful discharge;

 

  e)

Claims for benefits including, without limitation, those arising under the
Employee Retirement Income Security Act of 1974;

 

  f)

Claims relating to the Employment Agreement or any money owed to Executive under
that Employment Agreement, except to the extent incorporated in this Agreement
by reference;

 

  g)

For any other work related claim that may arise from or may be related to her
employment, up to and through the Separation Date; and

Executive agrees not to litigate any such claims except for breach or validity
of the Transition Agreement. Nothing in this Agreement shall be construed to
prohibit Executive from filing a charge with or participating in any
investigation or proceeding conducted by any federal, state or local agency.
Company and Executive agree that by entering into this Supplemental Release,
Executive does not waive claims that may arise after the Separation Date or any
claim for COBRA continuation coverage rights or any vested rights under any
applicable pension plan.

Other than accrued but unpaid base salary through the Separation Date and any
other accrued amounts to which Executive may be entitled in connection with the
termination of his employment pursuant to the applicable Company plan, policy or
arrangement, Executive represents and warrants that Executive has been paid all
wages due and owing from Company, including but not limited to overtime, in
accordance with the Fair Labor Standards Act, and has received any and all
benefits for which Executive would be eligible under the Family and Medical
Leave Act.

Notwithstanding anything in this Supplemental Release or the Transition
Agreement to the contrary, Executive understands this voluntary waiver releases
Company of any and all claims under the Age Discrimination in Employment Act
(ADEA) and the Older Workers

 

A-2



--------------------------------------------------------------------------------

Benefit Protection Act of 1990 (OWBPA) and that Executive has been given
twenty-one (21) days to sign this Supplemental Release after it has been
received in order to consider all its terms fully. Executive may revoke
Executive’s acceptance of this Supplemental Release at any time within seven
(7) days following execution of this Supplemental Release and the Supplemental
Release shall not become effective or enforceable until expiration of this seven
(7) day period (the “Revocation Period”). Should Executive revoke this
Supplemental Release during the Revocation Period, this entire Supplemental
Release shall be deemed null and void. This waiver does not apply to rights or
claims under the ADEA and OWBPA that may arise after the date the Supplemental
Release is executed. If Executive desires to revoke this Supplemental Release,
revocation may be made by a written revocation delivered to Ian Stromberg,
Senior Vice President – Human Resources, MetaBank, 5501 South Broadband Lane,
Sioux Falls, SD 57108.

Release by Company. Meta Financial, MetaBank and each of their respective
subsidiaries and affiliates (together, the “Company Group”) hereby covenants not
to sue and fully releases and discharges Executive with respect to and from any
and all Claims which the Company Group now owns or holds or has at any time
heretofore owned or held as against Executive, arising out of or any way
connected with Executive’s employment relationship with Company or the
separation of Executive’s employment or any other transactions, occurrence,
actions, omissions or any loss, damage or injury whatever, known or unknown,
suspected or unsuspected, resulting from any act or omission, by or on the part
of Executive, committed or omitted prior to the Separation Date; provided,
however, that the Company Group expressly does not release Executive from any
Claims relating to or involving (i) fraud, (ii) material violation of law,
(iii) willful misconduct or acts of bad faith, (iv) any right to clawback
compensation under applicable law, regulation or bilateral agreement or Company
policy (including Section 16(f) of the Employment Agreement), or (v) the right
to enforce post-termination restrictive covenants to which Executive is subject.

Signatures appear on following page

 

A-3



--------------------------------------------------------------------------------

I have read the Supplemental Release, I accept and agree to the provisions it
contains, and hereby execute it voluntarily with full understanding of its
consequences. For the purpose of implementing a full, knowing and complete
release and discharge of the parties, persons and entities released hereunder,
Executive expressly acknowledges that the Supplemental Release is intended to
include in its effect, without limitation, all claims which Executive does not
know or suspects to exist in Executive’s favor at the time of execution hereof,
and that the Supplemental Release contemplates the extinguishment of any such
claim.

Executed this [__] day of [________], 2019.

 

     Executive

 

META FINANCIAL GROUP, INC. By:        Its:   Chair of the Compensation Committee
of the
Board of Directors

 

METABANK By:        Its:   Chair of the Compensation Committee of the
Board of Directors

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

Awards Subject to Continued Vesting

 

Grant Date

  

Award Type

   Number of Unvested Shares
as of the Separation Date  

November 16, 2016

  

Restricted Stock

     200,598  

January 1, 2017

  

Restricted Stock

     24,396  



--------------------------------------------------------------------------------

EXHIBIT C

Awards Subject to Accelerated Vesting

 

Grant Date

  

Award Type

   Number of Unvested Shares
as of the Separation Date  

October 11, 2017

  

Restricted Stock

     11,208  

October 16, 2018

  

Restricted Stock

     38,352  

November 12, 2018

  

Restricted Stock

     5,402  